Habeas corpus.
The petitioner was committed to the jail at Dedham, of which the respondent was keeper, on a writ, bearing date December 9th 1854, sued out against him by Samuel Sweetser and others, in an action of contract, returnable to the court of common pleas in Norfolk county, on the fourth Monday of April 1855. Upon this writ was indorsed an affidavit of Thomas F. Chase, made December 1st 1854, in behalf of said Sweetser and others, pursuant to the Rev. Sts. c. 90, § 111, that they had a cause of action against said Amadon, as set forth in the writ, upon which said Chase expected that they would recover ten dollars or upwards, and that he had reasonable cause to believe that said Amadon was about to depart beyond the jurisdiction of the court to which said writ was returnable, and not to return until after judgment might probably be recovered in said suit, so that he could not be arrested on the first execution, if any, which might issue in said suit.
At the hearing upon the return of the writ of habeas corpus the following facts appeared: That a writ was sued out, on the first day of December 1855, bore date of that day, and was returnable to the court of common pleas in Norfolk county on the third Monday of the same December; and that said affidavit was made and indorsed upon the writ on the said first day of December: That no service of that writ was made and returned, but that the writ was altered by inserting the date of December 9th instead of December 1st, and by inserting the fourth Monday of April 1855 instead of the third Monday of December 1854, and was served, on the 5th of February 1855, by arresting said Amadon and committing him to prison, without any other affidavit besides that which was made on the 1st of December.
C. M. Ellis, for the petitioner.
T. H. Russell, for the respondent.
Tiie Colrt ordered said Amadon to be discharged from hia imprisonment.